313 S.W.3d 235 (2010)
STATE of Missouri, Respondent,
v.
Charles L. FARR, Appellant.
No. ED 93067.
Missouri Court of Appeals, Eastern District, Division Two.
June 15, 2010.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
A jury convicted Charles Fair (Defendant) of two counts of first-degree statutory sodomy. Defendant appeals on the grounds that the trial court abused its discretion when it allowed the State to submit a substitute information in lieu of indictment on the morning of trial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).